Citation Nr: 1530612	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1.  Entitlement to service connection for residuals of a stroke with right arm involvement.

2.  Entitlement to service connection for a blood system disability.

3.  Entitlement to service connection for a urine and bladder disability.

4.  Entitlement to service connection for spinal disc disability.

5.  Entitlement to service connection for sexual dysfunction. 

6.  Entitlement to service connection for a nervous system disability. 

7.  Entitlement to service connection for dizziness.

8.  Entitlement to service connection for degenerative arthritis.

9.  Entitlement to service connection for memory loss.

10.  Entitlement to service connection for loss of teeth.

11.  Entitlement to service connection for a vision/eye disability.

12.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

13.  Entitlement to service connection for alcohol and substance abuse.

14.  Entitlement to service connection for liver disease to include cirrhosis.

15.  Entitlement to service connection for hepatitis C.

16.  Entitlement to an increased rating for migraine headaches currently rated at 30 percent.

17.  Entitlement to a compensable rating for tinea pedis.

18.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971, including service in the Republic of Vietnam from December 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Additional service treatment records were received into the claims file in September 2011.  These records are relevant and were not associated with the file when VA previously decided the claims.  Thus, the claims on appeal are reconsidered without consideration of whether there is new and material evidence.  38 C.F.R. § 3.156(c). 

In the rating decision on appeal, the RO adjudicated a claim for service connection for a dental disorder for compensation purposes only.  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Thus, the issue of entitlement to service connection for a dental disorder for treatment purposes has been raised by the record, but has not been adjudicated.  The Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required

The issues of entitlement to service connection for a heart disorder, memory loss, sexual dysfunction, a nervous system disability, dizziness, degenerative arthritis, loss of teeth, and a vision/eye disability, an alcohol and substance abuse disorder, hepatitis C, and liver disease; and increased ratings for tinea pedis and migraines, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to certain herbicides agents such as Agent Orange.

2.  Residuals of a stroke with right arm involvement, a blood system disability, a urine and bladder disability, and a spinal disc disability did not manifest during service or shortly thereafter, and there is no competent and probative evidence of record which establishes that any of these claimed disabilities are related to an event or injury in active service, to include presumed herbicide exposure; or to a service-connected disability.

3.  There is evidence of trauma to the Veteran's spine (cervical and lumbar regions) many years following separation from service and current lumbar and cervical spine disabilities have not been causally related to military service by competent medical evidence.

4.  The Veteran's psychiatric disability, diagnosed as PTSD with depression, had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a stroke with right arm involvement have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).
 
2.  The criteria for service connection for a blood system disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a urine and bladder disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for a spinal disc disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  PTSD and depression was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard April 2010 and September 2011 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  In February 2012 correspondence, the Social Security Administration informed VA that no medical records were available.  The Veteran was notified of this in March 2012 correspondence from VA.

VA's duty to provide an examination was not triggered as to the claimed stroke residuals, and the blood system, urine and bladder and spinal disc disabilities.  As there is no evidence of any these conditions or symptoms in service; no competent or credible lay testimony of these symptoms in service or within a presumptive period; and no competent evidence showing that any stroke residuals, blood system, urine and bladder and spinal disc disabilities may be linked to active service; therefore, a medical examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure by VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Analysis 

Stroke Residuals, Blood System, Urine and Bladder, and Spinal Disc Disabilities

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service treatment records are negative for any complaints or findings with respect to a stroke, hematologic, or urine or bladder disorders, or a spinal condition or injury. 

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible. 

Here, the record is absent current clinical diagnoses of a urine and bladder disorders, or of a blood disorder (other than the hepatitis C, which is a separately remanded issue).  The file also reflects a history of stroke in 2006 -well before the instant claim was filed.  

The Veteran has not otherwise identified or provided competent evidence of current stroke residuals or of a urine, bladder or blood disorder (other than the hepatitis C).  He also has not described current symptoms of the claimed disorders.  The Veteran would be competent to describe his symptoms that fall within the realm of his personal experience, but, as a lay person, he is not competent to diagnosis himself with stroke residuals or with urine, bladder or blood disorder as these generally requires some form of clinical testing and diagnostics.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  38 U.S.C.A. §§ 1110, 1131. Without competent lay or medical evidence of current stroke residuals or urine, bladder or blood disorders, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223(1992). 

In contrast, the claims file reflects current diagnoses of degenerative joint disease and degenerative disc disease of the cervical and lumbar spine.  What is missing from the record, however, is competent and credible lay and/or medical evidence of a spinal injury or condition in service and competent and probative medical evidence which establishes that the currently claimed spinal disc disorder is related to any aspect of the Veteran's active military service, to include any presumed herbicide exposure.

Rather, there is evidence of medical treatment for a neck injury many years following separation from service.  Private medical records show that the Veteran sought treatment in 1992 with complaints of neck pain with right upper extremity symptoms of weakness, aching, numbness and tingling, which he related to weightlifting activity eight months prior.  He was diagnosed with cervical spondylosis with sensory symptoms of the right upper extremity, referable to the C6 nerve root.  These records also indicate that cervical spine films in November 1991 revealed osteophytic spurring at C5 and C6.

There also is evidence of an intervening event of back trauma in May 1994, some 23 years after service.  The records show the Veteran was incarcerated and performing work at the Deule Vocational Institution when he was struck in the lower back (impact involved the right elbow and flank as well) by a pipe that was hanging off the back of a truck driven by a state employee.  He received extensive medical care following the accident and was diagnosed with degenerative joint disease L4-5.  The Veteran filed a worker's compensation claim, which was denied, and he also requested a change in his prison duties because of his medical condition following the accident.  The claims file includes numerous medical records and statements from the Veteran which reflect that the back symptoms, and diagnose of degenerative disc disease and degenerative joint disease, began following his injury in 1994.  

Here, the evidence shows that spine injuries occurred in November 1991 and May 1994, and not before.  Indeed, in February 1972, one year after his separation from service, the Veteran underwent a VA general medical examination.  His musculoskeletal system was evaluated as normal.  The Board finds that the intervening events, along with the absence of evidence of treatment prior to the 1990s, further suggest that the claimed spinal disc injuries, as well as any associated residuals, were not incurred in or aggravated by military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And, a continuity of symptomatology has not been shown since service to establish the nexus element of the claim for any arthritis in the cervical or lumbar spine, on a presumptive basis under 38 C.F.R. § 3.303(b).

The Veteran has not been afforded with a medical examination in connection with his claim.  However, in the absence of any competent, credible evidence of a possible association with service, VA is not required to further develop those particular claims by affording the Veteran a VA examination or by obtaining a medical opinion.  He has not reported that the claimed spine symptoms had onset during service or that he sustained any relevant injuries in service.  Rather, the Veteran has only made broad, vague contentions to explain a relationship to service; therefore, a VA examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

As for whether this condition is due to herbicide exposure in Vietnam, the Veteran's DD Form 214 shows service in the Republic of Vietnam from December 10, 1969, to February 5, 1971, and exposure to certain herbicide used in Vietnam is presumed.  But, arthritis is not on the list of diseases for which there is a presumption of service connection under 38 C.F.R. § 3.309(e).  And, there is no evidence that the Veteran's arthritis is actually caused by exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Finally, arthritis of the neck and/or back was not until many years after military service, thus, the Veteran is not entitled to presumptive service connection for arthritis of the lumbar or cervical spine.  See 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014). 

The preponderance of the evidence is against a finding of service connection; there is no doubt to be resolved; and service connection for stroke residuals, blood system disorder, urine and bladder disorder, and a spinal disc disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Psychiatric disability

The Veteran seeks service connection for PTSD, asserting that the disability is related to his experiencing serving in the Republic of Vietnam.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2013).

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) The claimed stressor is related to his fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304(f)(3).

Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder, to include PTSD and depression.  The Veteran served in Vietnam from December 10, 1969 to February 5, 1971.  His military occupational specialty was subsistence storage specialist but he received profiles on two separate occasions in June 1970 excusing him from guard duty.

In a statement received in February 2007, the Veteran suggested that his service-connected migraines, which had onset in service, were a manifestation of stress.  In a May 2010 PTSD stressor statement, the Veteran reported that he experienced a significant amount of stress in Vietnam as a result of multiple factors, which included, but were not limited to: performing guard duty, experiencing incoming gunfire and rockets, and being separated from his wife and children.  

In September 2011, a VA psychologist who performed an examination diagnosed the Veteran as having PTSD and determined that it was related to the Veteran's fear of hostile military activity.  In March 2012, a different VA psychologist conducted an evaluation of the Veteran that included a battery of tests.  This examiner determined that the test results revealed malingering, but failed to state whether the prior diagnosis of PTSD was considered invalid.  In September 2012, the examiner who performed the September 2011 examination provided an additional opinion.  The examiner determined that based on the March 2012 findings, the prior PTSD diagnosis was questionable and likely invalid.

By contrast, the Veteran's VA treatment records show that his treating VA psychiatrist repeatedly diagnosed the Veteran as having PTSD and his records show that the Veteran is prescribed medication to treat his PTSD.  In addition, the record shows that the Veteran has been diagnosed as having depression.

Thus, in light of the conflicting medical evidence and the Veteran service in Vietnam, and resolving all reasonable doubt in his favor, the Board finds that service connection for PTSD and depression is warranted.


ORDER

Service connection for residuals of a stroke with right arm involvement is denied.

Service connection for a blood system disability is denied.

Service connection for a urine and bladder disability is denied.

Service connection for a spinal disc disability is denied.

Service connection for PTSD and depression is granted.



REMAND

Manlincon

The Veteran's petition to reopen his previously denied claim for service connection for a heart disability was adjudicated in a July 2011 rating decision.  The Veteran filed a timely notice of disagreement in March 2012.  As he has not yet been provided with a related statement of the case, this must be accomplished.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Service Connection

As noted in the Introduction, the Board finds that the provisions of 38 C.F.R. § 3.156(c) must be applied and that VA must reconsider the claims of service connection for service connection for memory loss, sexual dysfunction, a nervous system disability, dizziness, degenerative arthritis, loss of teeth, and a vision/eye disability on a de novo basis.  It would be potentially prejudicial to the Veteran for the Board to consider these claims in the first instance, unless they are granted.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, further development is needed as to his vision/eye disability. 

Vision/Eye Disability 

The Veteran seeks service connection for a vision/eye disability.  Service treatment records show the Veteran had a refractive error that was corrected with glasses.  He is also noted to have experienced severe and recurrent vascular headaches with right eye tearing.  Post-service VA records reflect a current diagnosis of anisocoria (unequal pupils sizes), and use of prescribed medication for dry eyes.  VA examination reports show that the Veteran's service-connected migraine disorder manifests with vision-related symptoms that include photophobia, blurred vision, and eye tearing.  

The Veteran has not been afforded a VA examination to determine whether his current eye/vision disability is related to service or a service-connected disability, and specifically his migraines.  On remand, this should be accomplished.  

Alcohol, Substance Abuse Disorder, and Liver Disease with Cirrhosis and Hepatitis C

Next, the Veteran has essentially contended that his alcohol and substance abuse disorder is due to his claimed psychiatric disorder.  He has asserted that he began to abuse alcohol and drugs in Vietnam as a coping mechanism for his stress, and that he continued to use these substances after service due to continued psychiatric problems.  In light of the grant of service connection for PTSD, this issue must be remanded.  The evidentiary record also suggests that the Veteran's claimed liver disease with cirrhosis and hepatitis C disorders may be secondary to an alcohol and substance abuse disorder.  As such, these claims must likewise be remanded.

Increased Ratings

The Veteran seeks a compensable rating for his service-connected tinea pedis and a rating in excess of 30 percent for his migraines.  The most recent VA examinations for these disabilities were in September 2011, almost four years ago.  The Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Nonetheless, with respect to the Veteran's service-connected tinea pedis, that disability was in an inactive phase at the last examination.  Therefore, that nearly four-year old examination likely does not represent the current state of the Veteran's disability.  

With respect to the migraines, the September 2011 examination report contains some conflicting findings and does not adequately address whether the Veteran's migraines produce or are capable of producing 'severe economic inadaptability.'  In this respect, the examiner stated that the Veteran's level of functioning/functionality that he can maintain during attacks is low, but the examiner also indicated that there was no functional loss.  The examiner further stated that the migraines affect the Veteran's occupational status, but only noted the Veteran's self-reported history of not having worked since 1981 when he was fired because of headaches and drinking.  The examiner otherwise determined that the migraines do not render the Veteran unable to secure or maintain gainful employment.  

To ensure that the Board's decision is a fully informed one, current examinations should be provided.  See also Ardison v. Brown, 6 Vet. App. 405(1994), see also Voerth v. West, 13 Vet. App. 117(1999).  The new examinations should include an assessment of the nature and severity of these disabilities since September 2011, if feasible.

TDIU

The pending claims for service connection for an alcohol and substance abuse disorder, hepatitis C and liver disease; and increased ratings for tinea pedis and migraines may have an impact on the Veteran's TDIU claim.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case on the petition to reopen the claim for a heart disability.  Inform the Veteran that if he wishes to have this claim adjudicated by the Board, he must file a timely substantive appeal (VA Form 9). 

2.  Ask the Veteran to identify any healthcare providers who have treated him for his eye/vision disorder, hepatitis C, liver disease, migraines, and tinea pedis.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained.  

Obtain medical records from the Sacramento VA medical facility dated from 1971 to 1972, and from any other relevant VA treatment records from all appropriate facilities since April 2013.  

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  

3.  Schedule the Veteran for a VA eye examination to determine the etiology of any current vision/eye disorder.  All indicated tests and studies are to be performed.  

Following examination of the Veteran and a review of the record, the examiner should identify all eye disorders present at any time since March 2009, to include anisocoria.  The examiner is to address the following:  

a) Is it at least as likely as not that any eye/vision disability, other than refractive errors, had onset during the Veteran's service, or is otherwise related to service?

b) Is it at least as likely as not that any current eye/vision disability, other than refractive errors, is caused by or aggravated by service-connected migraines?  A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the eye/vision disability prior to aggravation by the service-connected migraines.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state why this is so.

4.  Schedule the Veteran for an appropriate VA examination to determine whether he has alcoholism and polysubstance abuse related to his PTSD.  All testing deemed necessary should be conducted and results reported in detail.

All findings, along with a fully articulated rationale for any opinion expressed, must be set forth in the examination report.  If the examiner is unable to provide the requested opinion without resorting to speculation, then he or she must provide a rationale for why an opinion cannot be provided, together with a statement as to whether there is additional evidence that would enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After obtaining any additional evidence, afford the Veteran a VA examination to determine the severity of his tinea pedis and migraines since September 2011, if at all feasible.  The examiner must review the claims file.  All necessary diagnostic testing should be performed and all complaints, pertinent symptomatology and clinical findings must be reported in detail. 

a) With respect to the tinea pedis, the examiner is to indicate the percentage of the Veteran's entire body that is affected by his tinea pedis, and a specific finding should be made as to the percentage of exposed areas affected.  The examiner should indicate whether the Veteran requires systemic therapy, such as corticosteroids or other immunosuppressive drugs; and, if so, the total duration (in weeks) of such therapy during a 12-month period.

b) With respect to the migraines, the examiner is to provide an opinion as to whether the Veteran's migraines more nearly approximate 1) characteristic prostrating attacks occurring on an average once a month over the last several months; or 2) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

A fully articulated medical rationale for all opinions expressed must be set forth in the examination report.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so.

6.  Upon completion of the above requested development, and undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any of the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


